Citation Nr: 0610595	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-34 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi.


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a left 
side facial injury.


WITNESS AT HEARING ON APPEAL

The appellant.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel.



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 Rating Decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied the benefits sought on 
appeal.  The appellant had periods of active duty and active 
duty for training in the Army Reserve, reportedly between 
1955 and 1964.  

The evidence of record raises a claim of service connection 
for tinnitus.  In this regard, a VA examination in May 2005 
suggested the appellant's tinnitus began in service and has 
persisted since that time.  However, this matter is not 
before the Board because it has not been prepared for 
appellate review.  Accordingly, this matter is REFERRED to 
the RO for appropriate action.
 

FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss is causally or 
etiologically related to service.  

2.  The appellant is not currently shown to have any 
residuals of the left side injury to the face he sustained 
during service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was incurred during 
active duty for training. 38 U.S.C.A. §§ 101(24), 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.385 (2005).

2.  Residuals of the left side injury to the face were not 
incurred in or aggravated during active service. 38 U.S.C.A. 
§§ 101(24), 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.  

The VA has a duty to notify the appellant and his 
representative, if any, of the information and evidence 
needed to substantiate a claim.  The notification should (1) 
inform the appellant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the appellant about the information and evidence the 
VA will seek to provide; (3) inform the appellant about the 
information and evidence he was expected to provide and (4) 
request the appellant provide any evidence in his possession 
which pertains to the claim.  This notification was satisfied 
by way of letters from the RO to the appellant dated in April 
2003; May 2003; March 2004 and December 2004. 

Second, the VA has a duty to assist an appellant in obtaining 
evidence necessary to substantiate a claim.  In the present 
case, the VA explained the duty in the above referenced 
letters and assisted appellant in obtaining personnel records 
to substantiate a lay affidavit submitted with the claim.  
The VA also afforded the appellant VA medical examinations in 
connection with the claims.  The VA obtained some service 
medical records but notes that most of the appellant's 
records are unavailable.  However, since this decision 
represents a complete grant of the claim for service 
connection for hearing loss, the appellant's primary claim, 
he is not prejudiced by the unavailability of other service 
medical records.  As such, the Board finds the VA has 
satisfied its duty to assist.

The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the appellant's claims. In fact, in the 
appellant wrote the RO in response to its December 2004 
letter requesting information and specifically indicated that 
he provided all information he could and had no additional 
evidence to submit. Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the appeal has been obtained and that the case is ready for 
appellate review.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
placed two additional duties upon the VA.  Under 
Dingess/Hartman v. Nicholson, the VA must also provide notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

Despite the possible inadequacy of the notice for disability 
rating and effective date, the Board observes the appellant 
has made no contention as to the possible disability rating 
or effective date to be applied should service connection be 
granted.  As such, the Board finds there is no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.

Merits of the Claims

The appellant contends that he suffers a bilateral hearing 
loss and residual injury to the left side of his face.  
During the RO hearing, the appellant testified he was injured 
at a two week summer camp in Fort Benning, Georgia in or 
around 1958.  The appellant was completing a training 
exercise where an "aggressor" would try to infiltrate the 
lines.  The appellant testified a flash grenade was thrown 
into his tent and exploded by the left side of his head 
causing hearing loss and burns to the left side of his face.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim. The appellant prevails in either event. 
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Under applicable law pertaining to claims for service 
connection, service connection will be granted if it is shown 
that an appellant suffers from a disability resulting from an 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Active military, naval or air service includes periods of 
active duty for training.  38 U.S.C.A. § 101(24).  That an 
injury incurred in service alone is not enough.  There must 
be a chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Bilateral Hearing Loss

Hearing loss disability claims are governed by 38 C.F.R. § 
3.385.  This regulation provides hearing loss is a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss 
disability can be established by auditory thresholds for at 
least three of those frequencies at 26 decibels or greater or 
by speech recognition scores under the Maryland CNC Test at 
less than 94 percent.  38 C.F.R. § 3.385. 


The appellant's records reveal that he currently meets the 
auditory thresholds for a hearing loss disability under 38 
C.F.R. § 3.385.  A private medical examination in May 2004 
suggested a hearing loss disability with its finding of high 
frequency sensorineural hearing loss, greater in the left ear 
with a Speech Recognition Threshold (SRT) of 5 decibels in 
each ear.  Subsequently, the appellant underwent a VA 
examination in May 2005 which confirmed a hearing loss 
disability by auditory thresholds of 40 decibels or greater 
in all frequencies in the left ear and at the 3000 and 4000 
frequencies in the right ear.   

The next element is whether the injury occurred in service.  
In an affidavit and at the RO hearing, the appellant 
testified that a flash grenade exploded next to his head 
during active duty for training.  The appellant also provided 
lay affidavits supporting his claim.  Both W.S. and E.L.H. 
corroborate the appellant's version of events, describing in 
detail the specifics of the training and the appellant's 
condition upon being pulled out of the tent where the grenade 
exploded.  

Specifically, W.S. asserts he was serving in the 807th Army 
Reserve M.P. Company in Hattiesburg, MI, and was sent to 
summer camp in Fort Benning, Georgia.  Mr. S. does not recall 
the year of this training camp, but thinks it was around 
1957, 1958 or 1959.  Mr. S. describes a training exercise 
during the second week during which their unit was to be 
attacked by an unknown unit.  Mr. S. stated the attack 
occurred early in the morning and the appellant, an attached 
officer in the encampment, was in the tent when a grenade 
exploded.  Mr. S. and others tried to catch or identify the 
aggressors.  He believes the appellant was taken for medical 
treatment and does not recall seeing the appellant after this 
incident.  

E.L.H. explains he was in Battery C, 3rd Battalion, 83rd Field 
Arty and was sent to a two week summer camp where he was the 
Battery Executive Officer.  During the second week, they were 
in the field and had established a perimeter of defense which 
was filtered in the late night.  E.L.H. states the enemy 
threw a flash grenade into the tent where the appellant was 
located.  Two members pulled the appellant out of the tent 
and E.L.H. noted the appellant was shocked, had singed hair 
and burns on his face.  E.L.H. took the appellant to receive 
medical attention.  


Although the appellant's medical and personnel records for 
this time period are not complete, the personnel records for 
E.L.H. reveal he was at a summer training camp in Fort 
Benning, Georgia in 1958, adding credibility to his lay 
affidavit.  The consistency of the three accounts also lends 
credibility to the claim that the injury happened as 
described in 1958.    

Finally, the May 2005 VA examination connects the hearing 
loss disability to service in its finding that the 
appellant's hearing loss and tinnitus did begin immediately 
following his acute acoustic trauma in the service and has 
persisted since that time.  The results of this examination 
are credible because the examiner based his opinion not only 
upon the appellant's history but also upon a review of the 
few records available and the examination findings.  It is 
also of note that the examiner took care to obtain a more 
detailed history from the appellant to compensate for the 
missing records.

The evidence unfavorable to a finding of service connection 
for hearing loss include a 1959 medical evaluation in the 
appellant's service medical records that does not reveal any 
prior medical history or problem with hearing and has hearing 
findings of 15/15 hearing in both ears.  The absence of any 
treatment records, service or private, demonstrating 
complaints of hearing loss must also be considered.  When 
weighing this factor, the Board did consider the fact that 
some records, both service and private medical records, were 
unavailable through no fault of the appellant.  Regardless, 
there is no indication that the appellant sought private 
treatment for hearing loss since the death of his former 
practitioner in the 1960s.  

Based upon the evidence in record, the Board concludes that 
the evidence for and against the appellant's claim for 
service connection are at least at an approximate balance.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appellant 
shall be given the benefit of the doubt as the law requires 
and service connection for bilateral hearing loss shall be 
granted.



Residual Injury to the Left Side

As noted above, a threshold requirement for the granting of 
service connection is evidence of a current disability.  In 
the absence of evidence of a current disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The record reveals no evidence that the appellant 
currently has a residual injury to the left side of his face.  
Medical records from the VA indicate that there was no 
treatment for scarring other than the ointment applied 
immediately after the incident.  The VA examination found no 
residual effect from the scarring, no incapacitation, and no 
negative effect on the appellant's ability to work or perform 
duties.  During this examination, the appellant advised VA 
physician that his burns healed without complication and did 
not leave scarring.  The appellant also added he did not know 
why the examination for the scars was scheduled.  Because 
there is no proof of a present disability, service connection 
for residual left sided injury is not warranted.
  
ORDER

Service connection for the bilateral sensorineural hearing 
loss is granted.

Service connection for residual injury to the left side is 
denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


